Title: From Thomas Jefferson to Meriwether Lewis, 23 April 1803
From: Jefferson, Thomas
To: Lewis, Meriwether


          
            Dear Sir 
                     
            Washington Apr. 23. 1803.
          
          I have not been able to hear any thing of you since Mar. 7. till two or three days ago, Lieutt. Wilson told me you would leave Frederic the 18th. inst. & that you had been detained till then at Harper’s ferry, where Capt Murray also told me he had seen you. I have no doubt you have used every possible exertion to get off, and therefore we have only to lament what cannot be helped, as the delay of a month now may lose a year in the end.—will you be so good as to call on Doctr. Bollman with my compliments & pay him for some wine sent me? I suppose it will be about 12. Doll. but it must be whatever he says. I will also thank you to purchase for me a Leopard or tyger’s skin, such as the covers of our saddles were cut out of. in North 3d. street & North 4th. street a few doors only from Market street there used to be a considerable furrier’s store in each. at one of them it was that I saw a robe of what they called the Peruvian sheep, and I took to be of the Lama or Vigogna. it was made up of several skins, & was of the price of 12. D. if there be such a thing there now, you can either observe & report it to me, or if you think it good (for I have almost forgot it) I would take it at once. let me hear from you on your reciept of this, and inform me of your prospect of getting off. I have letters here for you from your friends in Albemarle. Accept my affectionate salutations.
          
            Th: Jefferson
          
        